
	
		I
		111th CONGRESS
		1st Session
		H. R. 2870
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2009
			Mr. Lipinski
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To standardize and clarify the dimensions of carry-on
		  baggage and personal items on air carriers.
	
	
		1.Short titleThis Act may be cited as the
			 Securing Cabin Baggage
			 Act.
		2.Carry-on
			 baggage
			(a)TSA
			 regulations
				(1)In
			 generalNot later than 60
			 days after the date of enactment of this Act, and except as provided in
			 subsection (c), the Secretary of Homeland Security, acting through the
			 Assistant Secretary, Transportation Security Administration, shall issue
			 regulations to establish a limit on the size of baggage and personal items
			 allowed to be carried by a passenger on board an aircraft.
				(2)Carry-on baggage
			 restrictionsSuch regulations shall require that each passenger
			 may bring only one carry-on bag and one personal item, the dimensions of each,
			 when loaded, shall not exceed 56 centimeters in length by 45 centimeters in
			 height by 25 centimeters in width (rounded to 22 inches by 18 inches (17.75) by
			 10 inches (9.85)).
				(b)FAA
			 regulationsNot later than 60 days after the date of enactment of
			 this Act, the Administrator of the Federal Aviation Administration shall modify
			 section 121.589 of title 14, Code of Federal Regulations, to require that the
			 carry-on baggage program of each air carrier limits each passenger boarding an
			 aircraft to not more than one piece of carry-on baggage and one personal item
			 described in subsection (a). An air carrier may establish smaller size limits
			 for carry-on baggage and a personal item than the limits set forth in this
			 section.
			(c)Exclusions for
			 carry-on baggage limitationsThe carry-on baggage and personal
			 item limitations established by the TSA and the FAA under this section shall
			 not apply to—
				(1)a
			 child safety seat for a child passenger;
				(2)assistive devices
			 for disabled passengers, including wheelchairs, canes, and crutches;
				(3)musical
			 instruments;
				(4)outer garments,
			 including a coat and a hat; and
				(5)cockpit and cabin
			 crew in uniform.
				(d)Notification
				(1)TSAThe TSA shall post on its Web site and in
			 plain view signs notifying passengers of the Federal carry-on baggage and
			 personal item limitations at the check-in desk outside of the passenger
			 security screening checkpoint and at the passenger security screening
			 checkpoint.
				(2)FAAThe
			 FAA shall provide notice of carry-on baggage and personal item limitations to
			 each ticket purchaser and post such limitations on its Web site, in appropriate
			 passenger education sections.
				(e)Use of
			 template
				(1)In
			 generalNot later than 6 months after the date of the enactment
			 of this Act, TSA shall install and utilize a template with a maximum depth and
			 width that will prevent the conveyor belt passage at each security checkpoint
			 of carry-on baggage or a personal item that exceeds the dimensions set forth in
			 subsection (a).
				(2)Check-in
			 requirementTSA representatives shall require any passenger whose
			 carry-on baggage or personal item exceeds the maximum length of the dimensions
			 set forth in subsection (a) to check such carry-on baggage or personal
			 item.
				(f)DefinitionsIn
			 this section, the following definitions apply:
				(1)The term
			 FAA means the Federal Aviation Administration.
				(2)The term
			 passenger means an individual who boards an aircraft, including
			 any child under the age of 2 who boards an aircraft without regard to whether
			 or not a ticket for air transportation was purchased for the child.
				(3)The term
			 TSA means the Transportation Security Administration.
				
